Citation Nr: 0024941	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1957 to 
April 1959.  

This appeal arises from a September 1998 rating decision of 
the Roanoke, Virginia, regional office (RO) which denied an 
increased evaluation for the veteran's service-connected 
lumbosacral strain.  The notice of disagreement was received 
in March 1999.  The statement of the case was issued in April 
1999.  The veteran's substantive appeal was received in May 
1999.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78.  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The appellant in the instant case has therefore stated a 
well-grounded claim for an increased evaluation of his 
service-connected lumbosacral strain.  Thus, VA is obligated 
to assist his in the development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Although we would prefer to issue a final decision at this 
time, the Board finds that the veteran's May 1998 VA 
orthopedic examination was inadequate for the purpose of 
evaluating the service-connected back disability.  The U.S. 
Court of Appeals for Veterans Claims has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Wisch v. Brown, 8 Vet. App. 139 (1995) (a medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied upon as evidence 
against a claim).  


In the instant case, the report of the May 1998 orthopedic 
examination indicated that the veteran had a limited range of 
motion of forward flexion, with pain over the left hip area 
and down the leg.  It was also observed that right and left 
rotation caused pain at L4-5 and over the left hip.  In this 
respect, the May 1998 examination did not adequately evaluate 
the veteran's complaints of pain on movement and use, as 
required by DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, 
the Court held that, in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court further held in DeLuca 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Accordingly, the veteran should be afforded 
another VA orthopedic examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (1999).

Finally, at the time of his May 1998 VA examination, the 
veteran reported that he was being seen by a chiropractor two 
to three times a month for his back disorder.  There is no 
indication that the RO sought to obtain those records.  VA 
has a duty to assist a claimant in the development of facts 
pertinent to his or claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet.App. 90 (1990).  As this matter is 
being returned for additional medical examination, the RO 
should obtain the veteran's current medical records 
pertaining to the treatment of his service-connected low back 
disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and addresses 
of all VA and non-VA medical care providers, 
including his chiropractor, who have treated the 
veteran for his service-connected low back 
disorder since February 1994.  Once obtained, all 
records must be associated with the claims 
folder.

2.  The RO should schedule the veteran for a VA 
orthopedic examination.  The veteran should be 
properly notified of the date, time and place of 
the examination in writing.  The claims folder, 
to include a copy of this Remand decision, must 
be made available to the examiner for review 
prior to the examination.  Such tests as the 
examiner deems necessary should be performed.  
The examiner should provide the answers/findings 
indicated below to each question or instruction 
posed.  No instruction/question should be left 
unanswered.  If the examiner finds that it is not 
feasible to answer a particular question or 
follow a particular instruction, he or she should 
so indicate and provide an explanation.

a.  The examiner should be asked to state the 
ranges of motion of the veteran's lumbar spine 
in degrees.  Moreover, the examiner should 
state the normal ranges of motion of the 
lumbar spine in degrees.

b.  The examiner should be asked to determine 
whether there is weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected low back disability; 
and, if feasible, these determinations must be 
expressed in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

c.  The examiner should be asked to express an 
opinion as to whether pain in the low back 
could significantly limit functional ability 
during flare-ups or during periods of repeated 
use.  This determination should also, if 
feasible, be portrayed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due to pain 
on use or during flare-ups.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examinations do not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above development has been 
completed, the case should be reviewed by the RO.  
In evaluating the veteran's service-connected 
disability, the RO should discuss the provisions 
of DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  If the 
decision remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond.  
The SSOC should include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


